COURT OF APPEALS
                                       SECOND DISTRICT OF TEXAS
                                                   FORT WORTH
 
                                        NO.
2-09-461-CV
 
5 STAR STORAGE, LLC                                                        APPELLANT
 
                                                   V.
 
PROJECT COMPLIANCE , LLC                                                  APPELLEE
 
                                               ----------
            FROM THE 17TH DISTRICT COURT OF
TARRANT COUNTY
                                               ----------
                 MEMORANDUM
OPINION[1] AND
JUDGMENT
                                               ----------
We have
considered appellant=s unopposed motion to dismiss
appeal.  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the
appeal.  See Tex. R. App. P.
42.1(a)(1), 43.2(f).
Costs of
the appeal shall be paid by the party incurring the same, for which let
execution issue.  See Tex. R. App.
P. 43.4.
PER
CURIAM
PANEL:  GARDNER, WALKER, and
MCCOY, JJ.
 
DELIVERED:  February 4, 2010




[1]See Tex. R. App. P. 47.4.